Citation Nr: 1100394	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a back disability, 
secondary to service-connected epilepsy.

2.  Entitlement to service connection for a left hip disability, 
secondary to service-connected epilepsy.

3.  Entitlement to service connection for a right leg disability, 
secondary to service-connected epilepsy.

4.  Entitlement to service connection for a left leg disability, 
secondary to service-connected epilepsy.

5.  Entitlement to special monthly compensation (SMC) for loss of 
use of both feet.

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

7.  Entitlement to specially adapted housing.
8.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1942 to August 
1944.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and March 2008 rating decisions of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  Although he was scheduled for a Board hearing, the 
Veteran, through his representative, withdrew his hearing request 
in June 2010.  See 38 C.F.R. § 20.704 (2010).

In August 2010, the Board remanded the case for the RO to issue a 
statement of the case with regard to the issues of entitlement to 
service connection for a back disability, left hip disability, a 
right leg disability, and a left leg disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

By way of history, the Veteran was reportedly involved in a motor 
vehicle accident in November 1971 that was precipitated by a 
seizure.  Service connection is currently in effect for epilepsy.

In September 2010, the Veteran perfected an appeal of his service 
connection claims for a back disability, left hip disability, a 
right leg disability, and a left leg disability, claimed as 
secondary to his service-connected epilepsy.  He essentially 
asserts that the 1971 accident caused him to develop back, left 
hip, and bilateral leg disabilities.   

According to a November 2005 statement, a VA physician indicated 
that the Veteran's history is that of a chronic back disability 
due to a motor vehicle accident precipitated by a seizure.  The 
Board observes that, to date, the Veteran has not undergone a VA 
examination to ascertain the nature and etiology of any current 
back, left hip, and bilateral leg disabilities.   As such, a VA 
examination should be afforded to him.

The Board further notes that the outcome of the issues of 
entitlement to SMC for loss of use of both feet, automobile and 
adaptive equipment or for adaptive equipment only, specially 
adapted housing, and a special home adaptation grant are 
dependent, in part, upon whether the service connection claims 
are established.  Thus, they must be deferred pending the 
disposition of the service connection claims.  See e.g., Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).


						(CONTINUED ON THE NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining any outstanding 
pertinent VA medical records, arrange for 
the Veteran to undergo an appropriate VA 
examination to determine the nature, extent 
and etiology of any back, left hip and 
bilateral leg disabilities found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that any back, 
left hip, and bilateral leg disabilities 
found to be present were caused or 
aggravated by his service-connected 
epilepsy.  Any opinion should be reconciled 
with the reported November 1971 motor 
vehicle accident, a November 2005 statement 
provided by a VA physician, and the 
Veteran's lay reports of etiology.  The 
rationale for all opinions expressed should 
be provided.  The claims files should be 
made available to and reviewed by the 
examiner.

2.  Thereafter, readjudicate all claims 
currently on appeal.  If any benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



